                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:10-CV-472-KDB
THOMAS L. MASON M.D. et al.,

              Plaintiffs,

   v.                                                         ORDER

HEALTH MANAGEMENT
ASSOCIATES LLC et al.,

              Defendants.


        THIS MATTER is before the Court on Plaintiffs’ Objection, (Doc. No. 183), to

Magistrate Judge David Cayer’s September 28, 2020 Order, (Doc. No. 182) (“the Order”),

resolving numerous discovery motions filed by both Plaintiffs and Defendants. At Plaintiffs’

request, this Court held a hearing on the objections on December 3, 2020. After carefully

considering the parties’ written briefs and oral arguments, the Court will deny Plaintiffs’

objections to the Magistrate Judge’s ruling on Plaintiffs’ Motion to Determine the Sufficiency of

Responses to Plaintiffs’ First Set of Requests for Admission by the HMA Defendants (Doc. No.

142), Plaintiffs’ Motion to Determine the Sufficiency of Responses to Plaintiffs’ First Set of

Requests for Admission by the EmCare Defendants (Doc. No. 146), and Defendants EmCare

Inc., EmCare Holdings Inc., Emergency Medical Services L.P., and Envision Corporations’

Motion to Compel Further Responses to First Set of Interrogatories from Plaintiffs (Doc. No.

151). The Court will take Plaintiffs’ objections to the rulings on all other motions under

advisement pending receipt of further information from the parties.




                                                1

         Case 3:10-cv-00472-KDB Document 194 Filed 12/07/20 Page 1 of 8
                               I.   RELEVANT BACKGROUND

       Plaintiffs, a corporation that provides emergency room (“ER”) services under

professional service agreements to local hospitals and two of their ER doctors, originally brought

this action as qui tam relators on their own behalf and on behalf of the United States. Plaintiffs

allege that the HMA Defendants terminated their contracts in retaliation for their refusal to

participate in a nation-wide scheme to submit false claims to Medicare, Medicaid, and other

government funded healthcare programs. After Plaintiffs complained about and attempted to stop

the fraudulent activity at Lake Norman and Davis Regional hospitals, the HMA Defendants

replaced Plaintiffs’ ER services with those provided by the EmCare Defendants who allegedly

agreed to participate in HMA’s fraudulent scheme in exchange for ER contracts. In addition to

their retaliation claims under federal and state law, Plaintiffs assert claims for tortious

interference with contract, unfair and deceptive trade practices, civil conspiracy, and defamation

and slander per se.1 A more detailed description of the allegations and history of this case can be

found in the Order and the Court’s order on Defendants’ motions to dismiss, (Doc. No. 115).

       In the Order, the Magistrate Judge resolved eight pending discovery motions (Doc. Nos.

137, 140, 142, 144, 146, 151, 153, 174). The majority of the motions stem from the parties’

fundamental disagreement on the appropriate scope of discovery. Plaintiffs wish to obtain

discovery from a broad range of hospitals owned by HMA in an effort to show a nation-wide

conspiracy between the Defendants, while Defendants seek to limit discovery only to the Lake

Norman and Davis Regional hospitals where Plaintiffs worked. The other motions involve

specific responses to various discovery requests.



       1  While the Court dismissed Plaintiffs independent claim for civil conspiracy (as North
Carolina law does not recognize an independent cause of action for civil conspiracy), it allowed
Plaintiffs to proceed with civil conspiracy as a theory for damages. (Doc. No. 115).
                                                2

           Case 3:10-cv-00472-KDB Document 194 Filed 12/07/20 Page 2 of 8
        The Order describes the appropriate scope of discovery as follows: “The appropriate

scope of discovery here is whether Plaintiffs participated in protected activities at Lake Norman

and Davis Hospital, whether Defendants had knowledge of those activities, and whether

Defendants wrongfully terminated Plaintiffs’ contracts with those hospitals.” (Doc. No. 182, at

4). The Order further denies Plaintiffs’ motions against each Defendant requesting the Court to

determine the sufficiency of Defendants’ answers to Plaintiffs’ first set of requests for admission

(Doc. Nos. 142, 146) and grants the EmCare Defendants’ Motion to Compel Further Responses

to the First Set of Interrogatories (Doc. No. 151). Plaintiffs filed their objections to the Order on

October 13, 2020. (Doc. No. 183).

                                    II.    LEGAL STANDARD

        A district court judge may designate a magistrate judge to hear and determine any pretrial

matter pending before the court, including discovery disputes. See 28 U.S.C. § 636(b)(1)(A).

Rule 72(a) of the Federal Rules of Civil Procedure permits a party to submit objections to a

magistrate judge’s ruling on non-dispositive matters, such as discovery orders, within 14 days

after being served with a copy of the order. Fed. R. Civ. P. 72(a). When a party timely objects to

a magistrate judge’s ruling on a non-dispositive discovery issue, the district court will modify or

set aside any part of the order only if it is “clearly erroneous or is contrary to law.” Id.

        “A finding is ‘clearly erroneous’ when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

has been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948); see also

Walton v. Johnson, 440 F.3d 160, 173-74 (4th Cir. 2006). “If a magistrate judge’s order is

contrary to law then the judge must have failed to apply or misapplied statutes, case law, or




                                                   3

         Case 3:10-cv-00472-KDB Document 194 Filed 12/07/20 Page 3 of 8
procedural rules.” Winthrop Resources Corp. v. Commscope, Inc. of North Carolina, No. 5:11-

CV-172, 2014 WL 5810457, at *1 (W.D.N.C. Nov. 7, 2014).

                                     III.   DISCUSSION

       On July 6, 2020, Plaintiffs filed two motions asking the Court to determine the

sufficiency of the HMA and EmCare Defendants’ responses to certain requests for admission

(“RFAs”). (Doc. Nos. 142, 146). In connection with the alleged fraudulent conspiracy noted

above, the HMA Defendants entered into a settlement agreement with the DOJ. As part of that

agreement, the HMA Defendants signed a Non-Prosecution Agreement (“NPA”) and a related

Statement of Facts (“SOF”). Pursuant to the NPA, the HMA Defendants affirmed that they

would not “make any public statement, in litigation or otherwise, contradicting . . . the facts

described” in the NPA SOF. (Doc. No. 122-1, at 4). As part of their RFAs, Plaintiffs primarily

sought admissions related to the NPA SOF from both the HMA Defendants and the EmCare

Defendants. In their RFAs, Plaintiffs repeatedly cited to a specific paragraph in the NPA SOF

followed by a revised description of those facts. The HMA Defendants responded to the requests

by answering in part and objecting in part. For many of the objections, the HMA Defendants

responded that the NPA SOF “speaks for itself.” Plaintiffs argued in their motion before the

Magistrate Judge that the HMA Defendants impermissibly asserted answers and objections to

their requests and failed to properly respond to the substance of the specific NPA SOF requests.

       Plaintiffs’ RFAs to the EmCare Defendants similarly focused on the NPA SOF. The

EmCare Defendants objected to the RFAs on the basis that the Plaintiffs improperly incorporated

an external document and stated that they were not a party to the NPA, did not agree to the NPA

SOF, and did not review the contents of the NPA or NPA SOF. Plaintiffs argued in their motion

before the Magistrate Judge that the EmCare Defendants impermissibly asserted answers and



                                                4

        Case 3:10-cv-00472-KDB Document 194 Filed 12/07/20 Page 4 of 8
objections to the requests, are fully capable of admitting the substance of the RFAs, and failed to

make a reasonable inquiry into the requests.

       The Order denies both motions to determine the sufficiency of Defendants’ responses.

(Doc. No. 182, at 3-4). Plaintiffs object, arguing that the Order is clearly erroneous because it

ignores the requirements of Rule 36 and allows the HMA Defendants to avoid their

responsibilities and obligations under the NPA.

       Requests for admission are governed by Federal Rule of Civil Procedure 36, which

requires that a party’s RFA be admitted or denied, or, “when good faith requires that a party

qualify an answer or deny only a part of a matter, the answer must specify the part admitted and

qualify or deny the rest.” Fed. R. Civ. P. 36(a)(4). Further, the answering party may assert that it

lacks sufficient knowledge to admit or deny a particular RFA “if the party states that it has made

reasonable inquiry and that the information it knows or can readily obtain is insufficient to

enable it to admit or deny.” Id.

       After considering Rule 36, the Plaintiffs’ RFAs, Defendants’ responses, and the written

and oral arguments of counsel, the Court cannot conclude that the rulings on Plaintiffs’ motions

concerning Defendants’ RFA responses are clearly erroneous or contrary to law. In their

response to Plaintiffs’ objection that the RFA answers were improper, the HMA Defendants

point to various cases holding that a party’s incorporation by reference of another document into

an RFA (here the NPA SOF) is generally improper. See, e.g., Sparton Corp. v. United States, 77

Fed. Cl. 10, 19 (2007); Martin Mariette Materials, Inc. v. Bedford Reinforced Plastics, Inc.,

2007 WL 1300772, at * 3 (W.D. Pa. May 2, 2007); Sec. & Exch. Comm’n v. Micro-Moisture

Controls, Inc., 21 F.R.D. 164, 166 (S.D.N.Y. 1957). The HMA Defendants argue that rather than

simply object or deny the admission without explanation, which the Rule and caselaw would



                                                  5

         Case 3:10-cv-00472-KDB Document 194 Filed 12/07/20 Page 5 of 8
plainly allow (if done in good faith), they answered the RFAs by responding that the NPA SOF

“speaks for itself.” The HMA Defendants claim that this answer was intended to enable them to

fulfill their obligation under the NPA—that they not contradict the SOF—while denying that

Plaintiffs’ alteration to that language was truthful and denying that Lake Norman and Davis

Regional hospitals were specifically identified in the SOF or were participants in the conduct

described. Indeed, even Plaintiffs acknowledge that the DOJ investigation and SOF did not

primarily involve Lake Norman and Davis Regional hospitals. Thus, while the HMA

Defendants’ responses to the RFAs might have been more detailed or more fully explained their

position, the Court does not find that the responses were made in bad faith or otherwise violate

Rule 36.

       The EmCare Defendants similarly denied the RFAs incorporating the SOF from the

HMA Defendants and DOJ’s NPA. Plaintiffs do not dispute that the EmCare Defendants were

not a party to the SOF, had no part in negotiating the SOF, and are not bound by the SOF.

Accordingly, it appears Plaintiffs’ use of the NPA SOF in its RFAs to EmCare is more of an

attempt to tie the EmCare Defendants to the NPA SOF than an effort to determine the truth of the

facts contained in the requests. Accordingly, the Court does not find that the EmCare

Defendants’ responses to the RFAs at issue violate Rule 36.

       Notably, as acknowledged by Defendants at oral argument, Plaintiffs could have avoided

these disputes by directly asking Defendants to admit or deny precise facts rather than

referencing the lengthy description of the facts in the SOF and then altering the language.

Moreover, Plaintiffs’ objections to the rulings on the RFAs are largely a repackaging of the

arguments made in the predicate motions that were before the Magistrate Judge. Plaintiffs,

perhaps disappointed by the consequences of their imprecise drafting of the RFAs, hope that this



                                               6

           Case 3:10-cv-00472-KDB Document 194 Filed 12/07/20 Page 6 of 8
Court will take another (and hopefully more favorable) look at their underlying motions.

However, they have failed to particularly describe how the Order is clearly erroneous or contrary

to law with respect to these motions. Therefore, the ruling on Plaintiffs’ motions to determine the

sufficiency of the Defendants’ responses to their RFAs will not be overturned.

       As for the EmCare Defendants’ Motion to Compel (Doc. No. 151), Plaintiffs informed

the Court that they have already complied with the Order’s ruling on that issue and Defendants

made no objection to that representation. Thus, Plaintiffs’ objection to the Order granting the

EmCare Defendants’ Motion to Compel will be denied as moot.

       The Court will take under advisement the Order’s rulings regarding the scope of

discovery pending receipt of further information from the parties as specified at the hearing.

                                         IV.     ORDER

   IT IS THEREFORE ORDERED THAT:

       (1) Plaintiffs’ objection to the Magistrate Judge’s ruling on Plaintiffs’ Motion to

           Determine the Sufficiency of Responses to Plaintiffs’ First Set of Requests for

           Admission by the HMA Defendants (Doc. No. 142) is DENIED;

       (2) Plaintiffs’ objection to the Magistrate Judge’s ruling on Plaintiffs’ Motion to

           Determine the Sufficiency of Responses to Plaintiffs’ First Set of Requests for

           Admission by the EmCare Defendants (Doc. No. 146) is DENIED;

       (3) Plaintiffs’ objection to the Magistrate Judge’s ruling on Defendants EmCare Inc.,

           EmCare Holdings Inc., Emergency Medical Services L.P., and Envision

           Corporations’ Motion to Compel Further Responses to First Set of Interrogatories

           from Plaintiffs (Doc. No. 151) is DENIED AS MOOT; and




                                                 7

         Case 3:10-cv-00472-KDB Document 194 Filed 12/07/20 Page 7 of 8
    (4) All other matters are taken under advisement pending receipt of further information

       from the parties as directed by the Court during the hearing on December 3, 2020.

SO ORDERED.




                                          Signed: December 7, 2020




                                           8

     Case 3:10-cv-00472-KDB Document 194 Filed 12/07/20 Page 8 of 8
